Citation Nr: 1142806	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty for training from May 1999 to September 1999, and on active duty from February 2003 to June 2004 and from September 2005 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, granting entitlement to service connection for PTSD and assigning a 30 percent rating therefor, effective from March 2006.  By subsequent rating action, that evaluation was increased initially to 50 percent and then to 70 percent, both effective from March 2006.  

In June 2008, the Veteran requested a videoconference hearing before the Board.  That proceeding was scheduled to occur in April 2009, and the record reflects that despite having been furnished written notice at least one month prior to the hearing of its date and location, the Veteran failed to appear for her scheduled hearing.  She has not since submitted evidence of good cause for her failure to appear and no other request for a hearing remains pending.  


FINDING OF FACT

The disability picture involving the Veteran's service-connected PTSD more nearly approximates the criteria for the assignment of a total schedular evaluation on the basis of complete social and industrial impairment.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 100 percent schedular evaluation for PTSD from March 1, 2006, to the present, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition of the matter herein addressed on its merits is in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

The record reflects that service connection for PTSD was established by the RO through its rating decision of June 2007.  At that time, a 30 percent schedular evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from March 1, 2006, the day following the Veteran's last service separation.  The initial rating assigned was timely appealed, and during the processing of that appeal, the RO by rating action in November 2007 increased the rating from 30 to 50 percent, effective from March 1, 2006, and by further rating decision in November 2008, an increase to 70 percent was effectuated as of March 1, 2006.  Accordingly, the issue for review on appeal is whether an initial rating in excess of 70 percent is for assignment at any point from March 1, 2006, to the present.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged").  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula for mental disorders, a 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

The GAF is a scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.  

The record reflects that the Veteran was afforded two VA PTSD examinations during the course of this appeal, one in April 2007 without the benefit of the Veteran's VA claims folder, and the other in September 2008, at which the claims file was available and reviewed.  Both evaluations were conducted by the same VA psychologist.  Only PTSD was diagnosed on those occasions, with the VA examiner assigning GAF scale scores of 47 in 2007 based on moderate symptoms, and 43 in 2008 due to severe symptomatology.  Clearly, the scores assigned in each instance were indicative of more than moderate symptoms and it is noted that when the Veteran was evaluated in 2007, she reported not working but was unable to state why that was so.  The VA examiner opined that PTSD symptoms were negatively impacting her ability to maintain gainful employment, although were not precluding employment.  However, in September 2008, the VA examiner found that PTSD symptoms alone precluded employment, and that despite ongoing mental health treatment, there was considerable social isolation.  It was further determined that there was evidence that her PTSD symptoms precluded activities of daily living.  

The aforementioned examinations, as well as reports of ongoing VA treatment, identify PTSD manifestations of recurring nightmares several times weekly, dreams and a resulting sleep disturbance, isolation from others including family, angry outbursts, tension, irritability, avoidance of certain stimuli, anxiety, and depression.  The Veteran's spouse reported in a July 2007 statement that the Veteran was unable to deal with any stressful or borderline stressful situations and that she had great interpersonal difficulties, with frequent expressions of anger and social isolation.  Sleeping difficulties due to constant worry and angry, spoken words during sleep were described.  

VA treatment records denote assignment of multiple GAF scale scores in 2005 of 41, but, that notwithstanding, there is a notation by one VA outpatient examiner in March 2007 that the Veteran's symptoms were but mild.  A single GAF score of 61 was assigned in October 2007; in the same month and throughout 2008, multiple GAF scale scores, all 41, were assigned.  

There is evidence presented in this instance both for and against entitlement to a 100 percent schedular initial rating for PTSD, to include the Veteran's written statements as to the significant impact of her PTSD on her daily life, which are credible and probative.  The two examinations, conducted by the same examiner, reflect essentially the same reported symptoms with a slightly modified conclusion by the examiner at the time of the second exam.  The second exam is of greater probative value because the examiner had reviewed the claims file and had greater familiarity with the Veteran's complete history.   The second exam report indicates that the symptoms had existed for over a year and as previously noted they are essentially the same as reported in the earlier examination.  At the time of the second examination the examiner concluded that PTSD symptoms precluded the ability to perform activities of daily living.  The evidence supports the conclusion that PTSD symptoms have more nearly approximated this severity throughout the appeal.  This together with the Veteran's social isolation and employment status cause the evidence to be divided equally and, given the range of GAF scores approximating the low 40's, the Board determines, with resolution of reasonable doubt in the Veteran's favor, that the disability picture presented more nearly approximates the criteria for the assignment of a 100 percent schedular evaluation for PTSD throughout the period from March 1, 2006, to the present, warranting a 100 percent schedular rating throughout.  The grant of a 100 percent schedular evaluation throughout the period at issue obviates the need to discus extraschedular entitlement to any higher initial rating for PTSD or the Veteran's entitlement to a total disability rating for compensation based on individual unemployability.  This action represents a grant of the complete benefit sought by the Veteran through this appeal.  


ORDER

An initial, 100 percent schedular evaluation for PTSD from March 1, 2006, to the present, is granted, subject to those provisions governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


